Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/29/2022 has  been entered. Claims 1 and 3-11 remain pending in the application. Claim 1 has been amended and claims 13-25 have been canceled by the Applicant.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The Information Disclosure statement filed on 07/29/2022 appear to be a duplicate of the Disclosure statement filed on 04/21/2022. 

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62451587, filed on 01/27/2017.

Drawings
The applicant’s drawings submitted on 01/24/2018 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (hereafter Klug, of record) US 20170010488 A1 in view of Kawamura et al. (hereafter Kawamura, of record see Information disclosure statement dated 04/21/2022) US 20070229955 A1, in view of Ren et al. (hereafter Ren, of record) US 20160061993 A1, and further in view of Yu et al. (hereafter Yu, of record) US 20110315988 A1.
In regard to independent claim 1, Klug teaches (see Figs. 2-9M) a display system (i.e. Virtual and augmented reality (VR, AR) display system, e.g. 1000 with waveguide stacks e.g. 178, 3000, Abstract, e.g. paragraphs [04, 09-14, 18-24, 47, 56-57, 71-80, 85, 91, 103-104, 107, 119-120], see e.g. Figs. 2, 6, 8, 9), comprising: 
a waveguide assembly for receiving and outputting image light having image content the waveguide assembly comprising a stack of waveguides (i.e. as display system 1000 with waveguide stack 178 or 3000  with waveguides e.g. 3002-3008,  for receiving and outputting image light, see paragraphs [51, 56-57, 71-80, 81-92],  see e.g. Figs. 2, 6-8A-E), each  waveguide assembly comprising: 
an optically transmissive substrate (i.e. as e.g. waveguide substrates 3002, 3004,..3008, and substrates 200a of in-coupling optical elements e.g. 3012, 3014, 3016, 3018, paragraphs [71-80,91, 103-104]), see e.g. Figs. 2, 6, 8); 
an incoupling optical element comprising a metasurface overlying the substrate (i.e. as in-coupling optical elements e.g. 3012, 3014 with meta-surface e.g. 2000b overlying substrate 2000a, paragraphs [10-14, 19-24, 71-80,91, 103-104, 111, 113], see e.g. Figs. 9A-C,F-H), 
the metasurface comprising a plurality of nanostructures (i.e. as meta-surface comprises patterns of features size of the order of ones’ or tens of nanometers, paragraphs [10,12 14, 79-80, 91, 103-104, 111, 113]) forming repeating unit cells (i.e. as repeating units of metamaterial features or PBPE structures, paragraphs [80, 91, 103-106, 111], e.g. Figs. 9A-D), wherein each unit cell comprises:
a plurality of first nanostructures having first lengths and first widths , wherein the first lengths are elongated in a first direction (i.e. as each unit of metamaterial features or PBPE structures has plurality of features extending in first direction as e.g. sides and layers of grooves and recesses extending in crossing length, width and vertical directions as in Fig. 9B, and/or sides or parts of each unit of metamaterial feature or PBPE structure of chevron pattern unit, or spiral pattern unit or arc pattern unit, or  also units in imprint layers of grooves extending in groove direction and vertical (crossing) direction with progressively decreasing space between grooves (or increasing thickness of grooves), as depicted in e.g. Figs. 9A-C, paragraphs [80, 91, 103-106, 111, 113]); and 
a plurality of second nanostructures having second lengths and second widths, wherein the second lengths are elongated in a second direction, wherein the second direction crosses the first direction (i.e. as each unit of metamaterial features or PBPE structures has plurality of features extending in second crossing direction as e.g. sides and layers of grooves and recesses extending in crossing length, width and vertical directions as in Fig. 9B, and/or sides or parts of each unit of metamaterial feature or PBPE structure of chevron pattern unit, or spiral pattern unit or arc pattern unit, or  also units in imprint layers of grooves extending in groove direction and vertical (crossing) direction with progressively decreasing space between grooves (or increasing thickness of grooves), as depicted in e.g. Figs. 9A-C, paragraphs [80, 91, 103-106, 111, 113]); and 
an antireflection coating comprising a layer of an optically transparent material conformally disposed over the nanostructures of the metasurface (i.e. as transparent low-refractive index material layer optical element 2000d coating deposited and conforming over meta-surface nanostructures 2000b, abs because it is low-refractive index material layer  reduces reflective losses, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]), 
wherein the optically transparent material has a refractive index less than a refractive index of the nanostructures (i.e. as transparent low-refractive index material optical element 2000d layer has lower refractive index than material of nanostructures 2000b, as paragraphs [12, 14, 79, 95-96, 99, 107, 119]),
wherein the layer of the optically transparent material (2000d) follows contours of the nanostructures (i.e. as 2000d coating is deposited and conforming over and follows meta-surface nanostructures 2000b, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]); and 
an image injection device configured to direct the image light into each waveguide of the waveguide via the metasurface  of each incoupling optical element (i.e. as 3021 for directing image light into the waveguide stack e.g. 3000, via each in-coupling optical element e.g. 3012, 3014 etc. with meta-surfaces 2000b, see e.g. paragraphs [71-80, 91, 103-104, 111, 113], see e.g. Figs. 8, 9A-C,F-H), 
wherein, as seen in a top-down view, incoupling optical elements of different ones of the waveguides are laterally offset from one another (i.e. as incoupling elements e.g.3012, 3014, ..3018 are laterally offset from one another e.g. in top-down view i.e. from top direction, or from side direction of waveguide stack, as depicted in Figs. 8A-E, paragraphs [71-81, 83-91]; note that phrase “top-down view” is treated broadly, not just in e.g. direction of incident light from image injection device, from any other top-down view.)
But Klug is silent that as seen in a top-down view, the plurality of first nanostructures have the first widths that differ from one another; and the plurality of second nanostructures having second lengths and second widths, wherein the second lengths are elongated in the second direction, with the second widths differ from one another, and the second direction crosses crossing the first direction (i.e. in top-down, plan or bird’s eye view), and further that 
optically transparent material (2000d) follows contours of the nanostructures (2000b) without completely filling volumes separating each of the nanostructures, and that the antireflection coating (2000d) has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating, as Klug discloses most of the claimed invention however not that the optically transparent material (2000d) follows contours of the nanostructures (2000b) is used instead of optically transparent material (2000d) follows contours of the nanostructures (2000b) but without completely filling volumes separating each of the nanostructures. 
However, Kawamura teaches in the same field of invention of a diffraction device (see Figs. 1-5, Title, Abstract, paragraphs [02, 10-12, 24-26, 32-38], of diffraction device 1 with nanostructures surface having first/second phase control zones 10 elongated in first direction e.g. vertical, and 20 elongated in second direction, e.g. horizontal direction, with ruled structures and grooves 12, 11 perpendicularly oriented in any two or more periodically alternating phase control zones of diffraction patterns of 1, paragraphs [24-26, 32-38], e.g. Figs. 1-5) and further teaches that as seen in a top-down view (see 1 in plan view of Fig. 1, paragraphs [14]), the plurality of first nanostructures have the first widths that differ from one another (i.e. as widths of two or more periodically alternating phase control zones 10 are formed with different widths, paragraphs [24-26, 32-36]); and the plurality of second nanostructures having second lengths and second widths (i.e. as lengths and widths of two or more periodically alternating phase control zones 20, paragraphs [24-26, 32-36], wherein the second lengths are elongated in the second direction (i.e. as lengths of 20 are elongated in second direction, e.g. Fig. 1, paragraphs [32-38]), with the second widths differ from one another (i.e. as widths of two or more periodically alternating phase control zones 20 are formed with different widths, paragraphs [24-26, 32-36]), and the second direction crosses crossing the first direction (i.e. as depicted in top-down, plan view, of Fig. 1, vertical direction of ruled structures of two or more 10 crosses the horizontal direction of e.g. ruled structures of two or more 20,  paragraphs [24-26, 32-36]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the surface relief PBPE structures/ diffractive structures of Klug to have vertically and horizontally elongated structures with different widths according to teachings of Kawamura in order to provide diffraction of  incident light with diffraction efficiency free from dependency on wavelength and give a performance not dependent on the direction of polarization of incident light (see Kawamura Abstract, paragraphs [11-12, 25, 43]). 
Further, Ren teaches such structures in the same field of invention of  light emitting device with transparent substrate (110) with metamaterial layer (120) and optically transparent material (i.e. as layer 130 of 132 polymer matrix 132 of photoresist, see paragraphs [31-37, 47-48], as depicted in e.g. Figs. 2, 5, 14). Ren shows that case where optically transparent material coating layer (130) follows contours of the nanostructures (120) without completely filling volumes separating each of the nanostructures (120) is an equivalent structure in the art (as optically transparent layer 130 can cover following the nanostructures conforming to nanostructures (120) without completely filling volumes separating each of the nanostructures as in Fig. 14, paragraph [47-48], equivalently to layer 130 conformably covering the nanostructures as in Figs. 2, 5, paragraphs [31-37]) . Therefore, because these two optically transparent layer coatings as (i) conforming without completely filling volumes between nanostructures and (ii) conforming with filling the spaces between nanostructures, were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute conformal optical layer for conformal optical layer that follows contours of the nanostructures but without completely filling volumes separating each of the nanostructures (See MPEP §2144.06).
However, Klug, Kawamura and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), has the thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. 
However, Yu teaches in the same field of invention of upstanding nanostructures having anti-reflective layer coating (see e.g. Title, abstract, paragraphs [219,225, 315-319]) and further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).

Regarding claim 3, the Klug-Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises a diffraction grating (i.e. as meta-surface e.g. 2000b is grating e.g. Pancharatnam-Berry Phase Effect (PBPE) structure with high diffraction efficiency, see e.g. paragraphs [10, 12 14, 79-80, 90-91, 105, 107, 111-113]). 
Regarding claim 4, the Klug-Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises an asymmetric diffraction grating (i.e. as depicted for e.g. second and third LCP metasurfaces having asymmetric grating structures as depicted in Figs. 9G-H, paragraphs [111-113]). 
Regarding claim 5, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises a Pancharatnam-Berry phase optical element (PBOE) (i.e. as meta-surface e.g. 2000b is grating e.g. Pancharatnam-Berry Phase Effect (PBPE) optical structure with high diffraction efficiency, see e.g. paragraphs [10, 12 14, 79-80, 90-91, 105, 107, 111-113]). 
Regarding claim 6, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises multi-tier nanostructures (i.e. as best understood for the term multi-tiered as applied to a metasurface, e.g. multitier metasurface with second and third LCP metasurfaces as depicted in Figs. 9C, 9G-H, or any example of metasurface with low-refractive index material optical coating element 2000d deposited and conforming over meta-surface nanostructures 2000b,  paragraphs [79-80, 90-91, 105-107, 111-113], e.g. Figs. 9A-C).
Regarding claim 7, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material comprises a polymer (i.e. as structure with low-refractive index material optical element 2000d (as modified) includes resin to air interface i.e. low—index curable resin , see paragraphs [12,  79, 95-96, 107]). 
Regarding claim 8, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material comprises photoresist (i.e. as structure with low-refractive index material optical element 2000d as modified, includes photoresist to air interface, as paragraphs [12,  79, 95-96, 107]).
Regarding claim 9, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material has a refractive index from about 1.2 to about 2 (i.e. because low(er)-index material 2000d, as modified, is about or lower than imprintable metasurface layer with index in e.g. 1.45-1.75, see e.g. paragraphs [104, 119]). 
Regarding claim 10, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that a distance from a topmost surface of the nanostructures to a topmost surface of the antireflection coating is from about 10 nm to about 1 micron (i.e. due to the size (height/depth) of nanoimnprint structures of 2000b layer and thicknesses of layers 2000b, and low-index 200d layer as disclosed see, e.g. paragraphs [101, 104-105], as modified per Ren, where the modification does not change the above size(s)).   
Regarding claim 11, the Klug- Kawamura-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that a distance from a topmost surface of the nanostructures to a topmost surface of the antireflection coating is from about 30 nm to about 250 nm (i.e. due to the size (height/depth) of nanoimnprint structures of 2000b layer and thicknesses of layers 2000b, and low-index 200d layer as disclosed see, e.g. paragraphs [101, 104-105] having thickness distances of 200d layer over nano-structures in the above range).   


Response to Arguments

Applicant's arguments filed in the Remarks dated 07/29/2022 with respect to claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872